                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CARL KELLY,                                   Case No. 18-cv-06386-SI
                                   8                      Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                   9                v.                                       TO AMEND
                                  10     P. SULLIVAN, et al.,                                Re: Dkt. No. 1
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             James Carl Kelly, a prisoner currently housed at Salinas Valley State Prison, filed this pro

                                  14   se civil rights action under 42 U.S.C. § 1983. In his complaint, he alleges that he was sexually

                                  15   assaulted fifteen years ago and has dealt with various doctors. Docket No. 1 at 3. His complaint is

                                  16   now before the court for review under 28 U.S.C. § 1915A.

                                  17             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  18   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  19   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro

                                  22   se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699

                                  23   (9th Cir. 1990).

                                  24             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  25   right secured by the Constitution or laws of the United States was violated and (2) that the violation
                                       was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48
                                  26
                                       (1988).
                                  27

                                  28
                                   1           The complaint has no allegations of any wrongdoing by any defendant and fails to state a

                                   2   claim upon which relief may be granted. Although a complaint “does not need detailed factual

                                   3   allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

                                   4   requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

                                   5   action will not do. . . . Factual allegations must be enough to raise a right to relief above the

                                   6   speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).1

                                   7   A complaint must proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at

                                   8   570. Kelly’s complaint does not allege facts sufficient to plausibly show the violation of a right

                                   9   secured by the Constitution or laws of the United States by anyone, let alone any defendant. Leave
                                       to amend is granted so that Kelly may file an amended complaint that proffers enough facts to state
                                  10
                                       a claim for relief that is plausible on its face.
                                  11
                                               For each claim in his amended complaint, Kelly must name as defendants those individuals
                                  12
Northern District of California
 United States District Court




                                       whose acts or omissions caused the violation of his rights under the Constitution or laws of the
                                  13
                                       United States. He must link each person by alleging what that person did or failed to do that caused
                                  14
                                       a violation of his rights. It is not sufficient to identify them as a group, e.g., the medical staff, and
                                  15
                                       instead must provide the names and acts or omissions of individual persons. It is a plaintiff’s
                                  16
                                       responsibility to plead his claim(s); the court will not read through exhibits to the complaint to piece
                                  17
                                       together a claim for a plaintiff.
                                  18
                                               Due to Kelly’s mention of several doctors, the court provides the standard for prisoners to
                                  19
                                       complain about the constitutionality of their medical care. Deliberate indifference to a prisoner’s
                                  20
                                       serious medical needs violates the Eighth Amendment’s prohibition of cruel and unusual
                                  21
                                       punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Toguchi v. Chung, 391 F.3d 1051,
                                  22
                                       1057 (9th Cir. 2004). To establish an Eighth Amendment claim based on inadequate medical care,
                                  23
                                       a prisoner-plaintiff must show: (1) a serious medical need, and (2) deliberate indifference thereto by
                                  24

                                  25   1This   requirement that the pleader allege enough facts to state a claim to relief that is plausible on
                                  26   its face stems from the rule that a complaint must allege “a short and plain statement of the claim
                                       showing that the pleader is entitled to relief,” as required by Federal Rule of Civil Procedure 8(a)(2)
                                  27   “Specific facts are not necessary; the statement need only . . . give the defendant fair notice of what
                                       the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                  28   (citations and internal quotation marks omitted).

                                                                                           2
                                   1   a defendant. Deliberate indifference may be demonstrated when prison officials deny, delay or

                                   2   intentionally interfere with medical treatment, or it may be inferred from the way in which prison

                                   3   officials provide medical care. See McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir. 1992) (finding

                                   4   that a delay of seven months in providing medical care during which a medical condition was left

                                   5   virtually untreated and plaintiff was forced to endure “unnecessary pain” sufficient to present

                                   6   colorable § 1983 claim), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,

                                   7   1136 (9th Cir. 1997) (en banc). A claim of medical malpractice or negligence is insufficient to make

                                   8   out a violation of the Eighth Amendment. See Toguchi, 391 F.3d at 1060-61. If Kelly wishes to

                                   9   pursue an Eighth Amendment claim, his amended complaint must allege facts showing both a
                                       serious medical need and deliberate indifference thereto by each named defendant.
                                  10
                                              For the foregoing reasons, the complaint is dismissed for failure to state a claim upon which
                                  11
                                       relief may be granted. Leave to amend is granted so that plaintiff may attempt to allege one or more
                                  12
Northern District of California
 United States District Court




                                       claims in an amended complaint. The amended complaint must be filed no later than January 4,
                                  13
                                       2019, and must include the caption and civil case number used in this order and the words
                                  14
                                       AMENDED COMPLAINT on the first page. Plaintiff is cautioned that his amended complaint must
                                  15
                                       be a complete statement of his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.
                                  16
                                       2012) (en banc) (“For claims dismissed with prejudice and without leave to amend, we will not
                                  17
                                       require that they be repled in a subsequent amended complaint to preserve them for appeal. But for
                                  18
                                       any claims voluntarily dismissed, we will consider those claims to be waived if not repled.”) Failure
                                  19
                                       to file the amended complaint by the deadline will result in the dismissal of the action.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: November 29, 2018
                                  22
                                                                                        ______________________________________
                                  23
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                         3
